322 F.2d 1022
Samuel W. ODOM, Appellant,v.The S. S. MONARCH OF THE SEAS, her boilers, engines, tackle,apparel and furniture, and Waterman SteamshipCorporation, Appellees.
No. 20106.
United States Court of Appeals Fifth Circuit.
Oct. 15, 1963.

Michael J. Salmon, Mobile, Ala., for appellant.
T. K. Jackson, Jr., W. Boyd Reeves, Mobile, Ala., for appellees.
Before RIVES and JONES, Circuit Judges, and DAWKINS, Jr., District judge.
PER CURIAM.


1
Since the entry of the judgment of the district court from which this appeal was taken, this Court decided the case of Flowers v. Savannah Machine & Foundry Co., 5th Cir., 1962, 310 F.2d 135.  The factual situation here presented is not materially different from that which was presnet in Flowers.  We adhere to the decision there made with the result that the judgment of the district court must be reversed and the cause remanded.


2
Reversed and remanded.